DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s corrections to the drawings have been considered and the drawing objection filed on 01/24/2022 has been withdrawn.
The objection to applicant's specification made on 01/24/2022 is withdrawn in view of the correction to the specification filed 06/24/2022.
Applicant’s corrections to claim objections for claims 1, 4-6, and 8 made on 01/24/2022 has been considered and the objection to the claims is withdrawn.
Applicant’s corrections to claim rejection under 112(b) for claims 1-8 made on 01/24/2022 has been considered and the rejection under 112(b) to the claims are withdrawn.
In view of the amendments and arguments filed 06/24/2022, the previous rejection to claim(s) 5 under 35 U.S.C. 103 is/are withdrawn. 
Examiner contacted Applicant to propose an amendment on 07/12/2022. Applicant agreed to the proposed amendment and authorized the Examiner to make the changes via an Examiner’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Marc A. Hubbard (Reg. # 32,506) on 07/12/2022.

The application has been amended as follows: 

1. (Currently Amended) A spectrum sensing method for determining channel occupancy within a predetermined radio frequency (RF) band with variable width channels, the RF band being divided into a predetermined number of narrowband channels that each have an equal narrowband channel bandwidth and a center frequency that is separated by the width of the RF band divided by the predetermined number of narrowband channels, the variable width channels including at least one wideband channel with a bandwidth that is an integer multiple of the narrowband channel bandwidth; the method comprising: 
receiving with a radio receiver a frequency division multiplexed (FDM) signal for the RF band, the radio receiver comprising an analog to digital converter, a first channelizer, and a second channelizer; 
sampling with the analog to digital converter the FDM signal; 
channelizing the sampled FDM signal using the first channelizer, the first channelizer being adapted for separating the FDM signal into baseband signals for each of a first set of sub-bands with center frequencies corresponding to the narrowband channels and bandwidths equal to the narrowband channel bandwidth; 
channelizing the sampled FDM signal using the second channelizer, the second channelizer being adapted for separating the FDM signal into baseband signals for a second set of sub-bands having the same bandwidth as the sub-bands in the first set of sub-bands but each center frequency shifted narrowband channel bandwidth 
for each sub-band in the first and second sets of sub-bands, measuring an energy level of the sub-band and giving the sub-band a classification based on the measured energy level, the classification indicating whether the sub-band contains a signal; and 
determining channel occupancy for the at least one wideband channel based on the classification of one of the sub-bands in the first set of sub-bands that has aPage 3Application No.:Reply to Action Dated Jan. 24, 2022Customer No. 108626 center frequency corresponding to a center frequency of the wideband channel, and at least two sub-bands in the second set of sub-bands overlapping the wideband channel.

5. (Currently Amended) A spectrum sensing radio operable for sensing usage within a predetermined radio frequency (RF) band with variable width channels, the RF band being divided into a predetermined number of narrowband channels that each have an equal narrowband channel bandwidth and a center frequency that is separated by the width of the RF band divided by the predetermined number of narrowband channels, the variable width channels including at least one wideband channel with a bandwidth that is an integer multiple of the narrowband channel bandwidth; the spectrum sensing radio comprising: 
an analog to digital converter for sampling a frequency division multiplexed (FDM) signal for the RF band that is received by the spectrum sensing radio to convert it to a digital FDM signal; 
a first channelizer configured for separating the digital FDM signal into baseband signals for each of a first set of sub-bands with center frequencies corresponding to the narrowband channels and bandwidths equal to the narrowband channel bandwidth; 
a second channelizer for separating the digital FDM signal into baseband signals for a second set of sub-bands with the narrowband channel bandwidth but center frequencies shifted by half of the narrowband channel bandwidth as compared to the first set of sub- bands; and 
a detector for classifying the at least one wideband channel as occupied or not using predefined criteria at least one sub-band in the first set of sub-bands and at least two sub-bands in the second set of sub-bands, the at least one sub-band in the first set of sub-bands and each of the at least two sub-bands in the second sets of sub-bands overlapping at least partially the at least one wideband channel.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “determining channel occupancy for the at least one wideband channel based on the classification of one of the sub-bands in the first set of sub-bands that has aPage 3Application No.:Reply to Action Dated Jan. 24, 2022Customer No. 108626 center frequency corresponding to a center frequency of the wideband channel, and at least two sub-bands in the second set of sub-bands overlapping the wideband channel” (claim 1) filed 06/24/2022 and “a detector for classifying the at least one wideband channel as occupied or not using predefined criteria based on energy levels in at least one sub-band in the first set of sub-bands and at least two sub-bands in the second set of sub-bands, the at least one sub-band in the first set of sub-bands and each of the at least two sub-bands in the second sets of sub-bands overlapping at least partially the at least one wideband channel” (claim 5) filed via Examiner’s amendment, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Zhang et al. (US 2018/0019831 A1) (previously cited), which is directed to Radio receiver with hybrid channelizer architecture; and teaches a radio receiver receives a FDMA signal and samples the FDMA signal into a digital signal by using an A/D converter. The radio receiver determines frequency responses measured in decibels of filter banks 110a and 110b that process a sampled wideband signal. The wideband has a variable widths of channels, i.e., 400 MHz, based on a sampling rate and is divided into a 8 different sub-bands. Each sub-band has a bandwidth of 50 MHz and an equally spaced center frequency. The radio receiver further comprises a first channelizer stage and a second channelizer stage. The channelizer stages comprise the first filter bank 110a and second filter bank 110b, respectively. The filter banks divide the input spectrum into a series of sub-bands where the second filter bank further frequency shifts its sub-bands by one half of the sub-band bandwidth of 50 MHz relative to the sub-bands of the first filter bank. Thereby, providing a frequency offset of half of a sub-band between the two sets of sub-bands. The receiver then decodes or recovers channels for information by staggering the first sub-bands and the second sub-bands and decode any channel spectrum that falls completely within a first passband or a second passband. (Figs. 1-2A, [0022], [0025]-[0027], [0029], [0031], [0033]-[0038]);
Chen et al. (CN 101345726 A1) (previously cited), which is directed to Signal channel estimation method for reducing memory space; and teaches an ADC sampling a received analog orthogonal FDM signal and converts it into a digital signal. A quadrature detection unit receives the digital signal and converts it into a baseband signal. (pg. 2 paras. 2-3); and 
Kong et al. (US 9,398,587 B1) (previously cited), which is directed to Real-time signal detection over very wide band in low SNR environments; and teaches two frequency spectrums with a bandwidth W where one frequency spectrum is shifted by half a bandwidth of a subband from the other frequency spectrum. Each frequency spectrum is divided into N subbands with a width of B=W/N. Each subband is threated on its own by determining whether a signal is occupied. In order to detect the signal, two sets of frequency coefficients are obtained for the two frequency spectrums. The two coefficient sets are power combined and the frequency shift between the two sets of measurements ensures that at least one set of coefficients catch large in-band power. (Fig. 3, col. 4 l. 50 – col. 5 l. 28); and
Tanaka et al. (US 2005/0149339 A1), which is directed to Audio decoding apparatus and method; and teaches an apparatus decodes a narrowband audio signal and divides the decoded narrowband audio signal into multiple first subbands signals. The apparatus further generates multiple second subbands signals from the first subband signal(s) that have a higher frequency band. The apparatus detects a degree of occurrence of aliasing components in the multiple second subband signals in order to create a wideband signal after synthesizing the first and second subband signals. ([0022]); and 
Nohara et al. (US 2003/0103589 A1), which is directed to Apparatus and method for a digital, wideband, intercept and analysis processor for frequency hopping signals; and teaches receivers cover large bandwidths by using a bank of filters. Each filter covers a sub-band of bandwidth by transforming signals into their respective filter bands in order to perform detection and analysis on each filter band. The signal analysis is performed separately on each sub-band and the receiver uses band-folding or multiplexing to cover a wider bandwidth. ([0013]); and 
Bouillet et al. (US 2010/0020235 A1), which is directed to Co-channel interference remover; and teaches a wideband is divided into multiple narrowbands where every three narrow subbands are measured to determine whether it has power. (Fig. 4, [0021]-[0024]); and 
Zhu et al. (US 2022/0006601 A1), which is directed to Method, device and apparatus for determining channel detection mechanism, and storage medium; and teaches a method for determining a channel detection mechanism on a broadband spectrum including a detection mode corresponding to a broadband spectrum. The broadband spectrum is divided into multiple bandwidth parts that may be continuous in the frequency domain. The broadband spectrum mode refers to a detection mode in which multiple sub-bands are regarded as a whole when channel detection mechanism is employed for channel listening. (Fig. 4, [0043]-[0049]); and
Yu et al. (US 2013/0136075 A1), which is directed to Apparatus and method for transmitting/receiving data in communication system; and teaches a communication system adopting a bandwidth W and a bandwidth W/2, wherein the latter bandwidth comprises a primary channel and a secondary channel. A terminal may use the primary channel which is a narrow bandwidth to detect a signal of a wide bandwidth. (Fig. 7, [0109], [0115]).

Neither Zhang nor Chen, Kong, Tanaka, Nohara, Bouillet, Zhu, or Yu, taken alone or in any reasonable combination, teach the claims as amended, “determining channel occupancy for the at least one wideband channel based on the classification of one of the sub-bands in the first set of sub-bands that has aPage 3Application No.:Reply to Action Dated Jan. 24, 2022Customer No. 108626 center frequency corresponding to a center frequency of the wideband channel, and at least two sub-bands in the second set of sub-bands overlapping the wideband channel” (claim 1) and “a detector for classifying the at least one wideband channel as occupied or not using predefined criteria based on energy levels in at least one sub-band in the first set of sub-bands and at least two sub-bands in the second set of sub-bands, the at least one sub-band in the first set of sub-bands and each of the at least two sub-bands in the second sets of sub-bands overlapping at least partially the at least one wideband channel” (claim 5), in conjunction with other limitations recited in the claims.
	Therefore claims 1-8 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478